DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 5/17/22 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
	Claims 28-42 are pending.

Withdrawal of Rejections/Objections
	The rejection of claim 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, is withdrawn in view of the amendments to the claims.

Response to Arguments

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-37, 39 and 41-42 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 21-24 of U.S. Patent No. 10,501,538.  The reasons for this rejection are of record in the non-final action mailed 3/17/22.
Applicant argues that a terminal disclaimer has been filed.  No terminal disclaimer was filed.



Claims 28-42 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 21-24 of U.S. Patent No. 10,501,538 in view of Ponath et al US 8901281 and Appendix A.  The reasons for this rejection are of record in the non-final action mailed 3/17/22.
Applicant’s arguments have been addressed above.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 30-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Applicant has cancelled claim 27 and amended claim 28 to be an independent claim.  Previous claim 27 was directed to methods of using antibodies with specific sequences of CDRs and previous claim 28 was dependent on claim 27 and taken in light of previous claim 27, previous claim 28 contained said specific sequences of CDRs and the 90% identity language was only referring to the framework regions.  The claim, as currently amended, reads on methods of using antibodies wherein the 90% refers to the entire sequence (changes can be made in the CDR regions and the framework region).
In view of the amendments to the claims, the claims are now drawn to methods of using antibodies comprising a VH of SEQ ID NO. 13, 17, 23 or 222 and a VL of SEQ ID NO. 14, 18, 24 or 223 and having at least 90% identity to the aforementioned sequences.  While the amino acid sequences of SEQ ID NO: 13-14, 17-18, 23-24 and 222-223 are adequately described in the specification as-filed, thereby providing an adequate basis for said sequences; there is insufficient written description as to the identity of VH of SEQ ID NO. 13, 17, 23 or 222 and a VL of SEQ ID NO. 14, 18, 24 or 223 and having at least 90% identity to the aforementioned sequences that would still maintain the function of the polypeptide.  Consequently, the specification does not provide an adequate written description for antibodies containing VH of SEQ ID NO. 13, 17, 23 or 222 and a VL of SEQ ID NO. 14, 18, 24 or 223 and having at least 90% identity to the aforementioned sequences.
The specification as filed does not provide adequate written description support for antibodies containing VH of SEQ ID NO. 13, 17, 23 or 222 and a VL of SEQ ID NO. 14, 18, 24 or 223 and having at least 90% identity to the aforementioned sequences.  The scope of the claim includes numerous structural variants and the genus is highly variant because a significant number of structural differences between genus member is permitted.  The specification does not describe any members of the claimed genus by complete structure.  Brown et al (J. Immunol. 1996 May; 156(9):3285-3291 at page 3290 and Tables 1 and 2) describes how a one amino acid change in the VH CDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino acid changes in the same region.  Furthermore, M229 of Brown et al (in Table 1) shows conservative substitutions of gly for ser and pro for ala (and these are defined as conservative substitutions by applicant on page 28, lines 25+ of the specification.  The use of these two conservative substitutions results in loss of binding.  Thus, merely because a substitution is “conservative” this does not mean that functionality of the antibody/peptide is retained.    Vajdos et al (J. Mol. Biol. 2002, Jul 5;320(2); 415-428) at page 416 teach that amino acid sequence and conformation of each of each of the heavy and light change CDRs are critical in maintaining the antibody binding specificity and affinity which is characteristic of the parent immunoglobulin.
   Adequate written description requires more than a mere statement that it is part of the invention.  The sequence itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Therefore, only SEQ ID No. 13-14, 17-18, 23-24 and 222-223 meet the written description provision of 35 U.S.C. 112, first paragraph.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643